48 N.Y.2d 781 (1979)
Neo-Ray Products, Inc., Appellant,
v.
Boro Electric Installation, Inc., et al., Respondents.
Court of Appeals of the State of New York.
Argued October 17, 1979.
Decided November 15, 1979.
Alexander Miuccio, Martin S. Kera and Jay Kushner for appellant.
Stephen H. Marcus and Harold H. Wolgel for respondents.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (65 AD2d 687).